 

LADENBURG THALMANN FINANCIAL SERVICES INC.

4400 Biscayne Blvd., 12th Floor

Miami, Florida 33137

 

December 15, 2011

 

Mr. Mark Zeitchick

c/o Ladenburg Thalmann & Co. Inc.

4400 Biscayne Blvd., 12th Floor

Miami, Florida 33137

 

Dear Mark:

 

This letter agreement constitutes an amendment to the Employment Agreement dated
as of August 24, 1999, as previously amended (the “Amended Agreement”), between
Ladenburg Thalmann Financial Services Inc. (“LTFS”) and Mark Zeitchick (the
“Executive”). LTFS and Executive wish to amend the Amended Agreement as set
forth below. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed thereto in the Amended Agreement.

 

A.The Amended Agreement is amended in the following respects: Effective January
1, 2012, Section 2, Duties of Employment shall be revised to the following:

 

Duties of Employment. The Executive hereby agrees that, effective January 1,
2012, he will serve as Executive Vice President of LTFS.

 

B.          This letter agreement constitutes an amendment to and a modification
of the Amended Agreement and shall for all purposes be considered a part of the
Amended Agreement. Except as amended hereby, the Amended Agreement is confirmed
and ratified in all respects and shall remain in full force and effect.

 

Please indicate your agreement with the foregoing by countersigning two copies
of this letter agreement in the space provided below and returning one of such
copies to us.

 

  Very truly yours,       LADENBURG THALMANN FINANCIAL SERVICES INC.         By:
/s Richard J. Lampen     Richard J. Lampen     President and Chief Executive
Officer

 

 

 

 

Mr. Mark Zeitchick

December 15, 2011

Page 2

 

The foregoing letter agreement

is consented and agreed to as

of the date first above written.

 

By: /s/ Mark Zeitchick     Mark Zeitchick  

 

 

 

